IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


YESHTILA AWOKE AMESHE,                    : No. 138 MM 2015
                                          :
                    Petitioner            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
HON. WILLIAM J. FURBER, JR.,              :
PRESIDENT JUDGE,                          :
                                          :
                    Respondent            :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of October, 2015, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are GRANTED. The Court of

Common Pleas of Montgomery County is DIRECTED to adjudicate Petitioner’s pending

filing within 90 days. The Prothonotary is DIRECTED to strike the name of the jurist

from the caption.